UlS-K
                                ELECTRONIC RECORD




COA # 14-13-01041-CR                      OFFENSE: Poss With Intent to Deliver a Controlled Substance


STYLE: Simeon Deshon Staten vThe State of Texas                COUNTY: Harris

                                                                         th
COA DISPOSITION: Affirmed                             TRIAL COURT: 174in District Court


DATE: September 10. 2015    Publish: No                       TC CASE #:1374615




                              IN THE COURT OF CRIMINAL APPEALS




STYLE: Simeon Deshon Staten v The State of Texas


CCA#


         PRO S£
FOR DISCRETIONARY REVIEW IN CCA IS:
                                   Petition         CCA Disposition:
                                                    DATE:
                                                                         isa&rts
                                                    JUDGE:

DATE:      ///Xf/jLQir                              SIGNED:                       PC:

JUDGE:       lr(M. COAurf*—                         PUBLISH:                      DNP:




                                                                                          MOTION FOR


                                                            FOR REHEARING IN CCA IS:


                                                         JUDGE:


                                                                                  ELECTRONIC RECORD